       So Ordered.

       Dated: March 17, 2021



                                                     Beth E. Hanan
                                                     United States Bankruptcy Judge
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WISCONSIN

In re: Doris Bruce,                                     Case No. 18-28920-beh
                  Debtor.                       Chapter 13
______________________________________________________________________________

      ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         WITH CONDITIONS


      This matter was heard on 3/9/2021, pursuant to the motion for relief from the

automatic stay filed by U.S. Bank Trust National Association, as Trustee of the

Bungalow Series IV Trust, its successors and/or assignees (hereinafter “the movant”)

with respect to the property located at 2800 N. 36th Street, Milwaukee, Wisconsin, with

the following appearances:

             •   Movant appeared by counsel, Eric Feldman & Associates, P.C., by
                 Bryan M. Ward;
             •   Debtors appeared by counsel Watton Law Group, by Kirk M. Fedewa;
             •   Robert Stack appeared on behalf of the Chapter 13 Trustee.

Upon consideration of the documents filed by the parties, the statements of counsel at

the hearing, and the files, records and proceedings herein,

      IT IS HEREBY ORDERED as follows:

      1.     The renewed motion is denied, subject to the conditions contained herein:

      2.     Movant may file a supplemental claim for the stipulated post-petition

payment arrearage of $ 6,572.08, itemized as follows:

       Case 18-28920-beh      Doc 79   Entered 03/17/21 16:57:58      Page 1 of 2
                      Six (6) mortgage payments @ $ 924.36:           $ 5,546.16
                              (10/2020–3/2021)
                      Less suspense balance:                          $ (– 24.08)
                      Attorney fees—motion for relief:                $ 1,050.00

                      Total post-petition arrearage:                  $ 6,572.08


       3.     Commencing with the April 1, 2021 payment, and continuing through and

including the December 1, 2021 payment, debtor shall make all monthly mortgage

payments to the Movant in sufficient time to be received on or before the 16th day of

each month in which each such payment is due. In the event any such payment is not

received in a timely manner, the movant, its servicing agent or its counsel may submit

evidence of default and a proposed order for immediate relief from the automatic stay to

the court for signature.

       4.     This order is a Doomsday Order under this court’s Uniform Procedure for

Doomsday Orders; it incorporates and is therefore subject to this district’s Uniform

Procedure for Doomsday Orders.

       5.     Thereafter, the debtor shall make all monthly mortgage payments to the

Movant in sufficient time to be received on or before the 16th day of each month in

which each such payment is due. In the event any such payment is not received in a

timely manner, counsel for the movant may renew the motion by letter, and the motion

will be granted unless debtor files an objection requesting a hearing within 14 days of

the motion renewal.

       6.     Any future grant of relief from stay shall also include an order for

abandonment.

       7.     Pending further notice, the amount of the monthly mortgage payment is

$ 924.36, and payments shall be made to the movant c/o SN Servicing Corp., 323 Fifth

Street, Eureka, CA 95501.

                                           #####
       Case 18-28920-beh       Doc 79    Entered 03/17/21 16:57:58      Page 2 of 2
